DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
Lines 2 – 3 recites “pocket being surrounded the diffuser” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  “Positioned beside a shoulder portion … chest portion of a passenger” positively recites a human in as the claimed invention as recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 -7 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi et al. (WO 2013183130).
Hayashi discloses in figures 1 – 7 a side airbag (20) comprising: a diffuser (68) configured to supply gas discharged from an inflator (22) to an inside of an airbag cushion; a separator (32) partitioning an internal space of the airbag cushion so that an upper region (40) of the airbag cushion is more rapidly inflated than a lower region (50) of the airbag cushion by the gas introduced into the airbag cushion through the diffuser; and a passage (42) formed between the upper region and the lower region such that the gas flows between the upper region and the lower region (claim 1). the separator is partitioned such that a volume of the upper region is smaller than a volume of the lower region (claim 2). the upper region has a pressure higher than a pressure of the lower region at a beginning of a deployment of the airbag cushion (claim 3). a front end of the separator is positioned beside a shoulder portion of a passenger, and a rear end of the separator is positioned beside a chest portion of the passenger (claim 4). the separator is inclined downwardly from a front end to a rear end of the airbag cushion such that the airbag cushion is partitioned (claim 5). the separator is attached to opposite inner side surfaces of the airbag cushion, and a maximum width of the separator in a deployed state is shorter than a maximum width of the airbag cushion (claim 6). a vent hole (66) is provided at the lower region (claim 7). the diffuser is formed in a shape in which a top end of the diffuser is open and a bottom end of the diffuser is closed, so that the gas discharged from the inflator is provided only to the upper region (claim 12).
Claim(s) 1 – 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukushim et al. (WO 2013157082).

Fukushim discloses in figures 1 – 10 a side airbag (80) comprising: a diffuser (reference 46 area) configured to supply gas discharged from an inflator (22) to an inside of an airbag cushion; a separator (90) partitioning an internal space of the airbag cushion so that an upper region (32) of the airbag cushion is more rapidly inflated than a lower region (34) of the airbag cushion by the gas introduced into the airbag cushion through the diffuser; and a passage (38) formed between the upper region and the lower region such that the gas flows between the upper region and the lower region (claim 1). the separator is partitioned such that a volume of the upper region is smaller than a volume of the lower region (claim 2). the upper region has a pressure higher than a pressure of the lower region at a beginning of a deployment of the airbag cushion (claim 3). a front end of the separator is positioned beside a shoulder portion of a passenger, and a rear end of the separator is positioned beside a chest portion of the passenger (claim 4). the separator is inclined downwardly from a front end to a rear end of the airbag cushion such that the airbag cushion is partitioned (claim 5). the separator is attached to opposite inner side surfaces of the airbag cushion, and a maximum width of the separator in a deployed state is shorter than a maximum width of the airbag cushion (claim 6). a vent hole (94) is provided at the lower region (claim 7). the diffuser is formed in a tunnel shape in which a top end and a bottom end of the tunnel shape are open, so that the gas discharged from the inflator is distributed to the upper region and the lower region (claim 10). 
Allowable Subject Matter
Claims 8, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614